Case: 15-50524      Document: 00513472429         Page: 1    Date Filed: 04/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50524
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOVENAL VASQUEZ-SEGURA, also known as Juvenal Vazquez-Segura, also
known as Jovenal Vazquez-Segura, also known as Jovenal Vasquez Segura,
also known as Jovenal Segura-Vasquez, also known as Jovenal Segura, also
known as Jovenal Segura Vasquez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-913-1


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jovenal Vasquez-Segura
raises an argument that is foreclosed by United States v. Rodriguez, 711 F.3d
541, 562 & n.28 (5th Cir. 2013) (en banc), in which we held that the generic,
contemporary definition of sexual abuse of a minor does not require the age of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50524   Document: 00513472429     Page: 2   Date Filed: 04/20/2016


                                No. 15-50524

consent to be below 17 years old and does not include an age-differential
requirement. Accordingly, the motion for summary affirmance is GRANTED,
the alternative motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                      2